Citation Nr: 0714008	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the service-connected ulcer disease with a 
gastrectomy and gastritis.  

2.  Entitlement to service connection for hypertension as 
secondary to the service-connected ulcer disease with a 
gastrectomy and gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1963 to August 
1983.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied entitlement to service 
connection for hypertension as secondary to the service-
connected ulcer disease with gastrectomy and gastritis, and 
denied entitlement to an increased rating for the service-
connected ulcer disease with gastrectomy and gastritis.    

In a January 2005 statement, the veteran indicated that his 
ulcer disease with gastrectomy and gastritis had gotten so 
much worse that he had to retire from his job.  The Board 
notes that once a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total 
disability rating based on individual unemployability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12- 2001 (July 6, 2001).  The issue of 
whether the veteran is entitled to a total disability rating 
based on individual unemployability is referred to the RO for 
appropriate action. 

The issue of entitlement to an increased rating for the 
service-connected ulcer disease with gastrectomy and 
gastritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension first manifested many years after service, and 
there is no competent evidence which relates the hypertension 
to service or to the service-connected ulcer disease with 
gastrectomy and gastritis.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, is not presumed to have been incurred in service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran contends that his hypertension is due to his 
service-connected ulcer disease with a gastrectomy and 
gastritis.  The competent medical evidence of record 
establishes that the veteran currently has hypertension.  The 
VA treatment records dated from in 2003 and 2004 show that 
the veteran has hypertension and he is currently taking 
medication for this disorder.  

There is no competent evidence of a diagnosis of hypertension 
in service.  Service medical records show that upon 
enlistment examination in June 1963, the veteran's blood 
pressure reading was 106/70.  Upon separation examination in 
March 1983, the veteran's blood pressure reading was 110/70.  
Examination of the heart and vascular system were normal. 
Hypertension was not diagnosed.   

There is no evidence of a diagnosis of hypertension within 
one year of service separation.  The veteran separated from 
service in August 1983.  Review of the record shows that 
hypertension was diagnosed in 2000, almost 17 years after 
service separation.  See VA treatment records dated in 
January and February 2000.  There is no competent evidence of 
record that establishes manifestations of hypertension to the 
requisite degree within one year from service separation.  
Thus, service connection on a presumptive basis is not 
warranted.  

There is no competent evidence of a link between the current 
hypertension and service.  Service connection requires 
competent evidence showing a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002).  There is simply no competent 
evidence in the record showing, or even suggesting, that the 
hypertension is caused or aggravated by injury or disease in 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension on a direct basis, and 
the claim must be denied.  

The Board has also considered whether service connection for 
hypertension is warranted on a secondary basis.  There is no 
competent evidence of a link between hypertension and the 
service-connected ulcer disease with a gastrectomy and 
gastritis.  The veteran's own implied assertions that his 
current hypertension is proximately due to the service-
connected ulcer disease with a gastrectomy and gastritis are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  The veteran has not shown, nor has he 
claimed, to be a medical professional.  Although the veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The veteran has not submitted any 
medical evidence which supports his contentions.

There is competent medical evidence that the hypertension is 
not due to the service-connected ulcer disease with a 
gastrectomy and gastritis.  The VA examiner who performed the 
July 2004 VA examination opined that the hypertension was not 
related to the vagotomy. 

In summary, there is no competent evidence which relates the 
hypertension to any injury, incident, or disease in service 
or to a service-connected disability.  There is no competent 
evidence which establishes a diagnosis of hypertension within 
one year after service separation.  As such, the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided the 
veteran with a VCAA notice letter in April 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection on a direct and 
secondary basis, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As noted above, effective October 10, 2006, a new paragraph 
(b) was added to 38 C.F.R. § 3.310.  The new provisions of 
paragraph (b) address aggravation of a nonservice-connected 
disability by a service-connected disability.  The RO has not 
had the opportunity to review the veteran's claim under the 
new regulatory changes and the veteran has not received 
notice of the revised provisions.  However, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Although the 
RO did not consider the new revisions, the veteran will not 
be prejudiced by the Board's consideration of the revised 
regulation in the first instance because it is codification 
of interpretation of existing law as announced by the Court 
of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
Board notes that as discussed in detail below, the 
preponderance of the evidence is against the claim, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records dated from 1983 to 1993, December 1999 to 
February 2000, and August 2002 to April 2004 from the 
Anchorage, Alaska, VA medical facility have been obtained.  
The veteran submitted private medical records in support of 
his claim.  

The veteran was afforded a VA examination in July 2004 to 
obtain a medical opinion as to whether the hypertension was 
due to the service-connected gastrointestinal disorder.  VA 
did not obtain a medical opinion as to whether the 
hypertension was incurred in or is related to service. VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  In the present case, there is no competent 
evidence of an association between the current hypertension 
and the veteran's period of service.  Thus, a medical opinion 
as to service incurrence is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The Board finds specifically that the veteran 
should be afforded a VA examination to determine the nature 
and severity of the service-connected ulcer disease with a 
gastrectomy and gastritis.  

Another examination is necessary because there is evidence of 
worsening of the ulcer disease with a gastrectomy and 
gastritis since the last VA examination in July 2004.  In a 
January 2005 statement, the veteran stated that the service-
connected ulcer disease with a gastrectomy and gastritis has 
gotten so much worse that he had to retire from his position 
with the U.S. Postal Service.  He stated that he was no 
longer able to perform his duties as a letter carrier.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the gastrointestinal disorder.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected ulcer disease with a gastrectomy and 
gastritis at the Anchorage VA medical clinic.  The RO should 
obtain the VA treatment records from the VA medical center in 
Anchorage for treatment of the gastrointestinal disorder 
dated from April 2004.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected ulcer 
disease with a gastrectomy and gastritis 
from the VA medical clinic in Anchorage 
dated from April 2004, and incorporate 
them into the veteran's claims file.   

2.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature, extent, and severity of the 
service-connected ulcer disease with a 
gastrectomy and gastritis.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report whether the 
gastrointestinal disorder is pronounced, 
severe, moderate, or mild.  The examiner 
should report whether the service-
connected ulcer disease with a 
gastrectomy and gastritis is manifested 
by any of the following symptoms: nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
melena, or hematemesis.  The examiner 
should report whether the service-
connected ulcer disease with a 
gastrectomy and gastritis causes weight 
loss, malnutrition, anemia, a definite 
impairment in health, or total 
incapacitation.  The examiner should 
report whether the ulcer disease causes 
periodic or continuous pain unrelieved by 
standard ulcer therapy.  The examiner 
should indicate whether the gastritis is 
chronic with severe hemorrhages, large 
ulcerated or eroded areas, or small 
eroded or ulcerated areas.  If any of 
these symptoms are found, the examiner 
should report the frequency, duration and 
severity of the symptoms.  

3.  Then, readjudicate the issue of 
entitlement to a disability evaluation in 
excess of 40 percent for the service-
connected ulcer disease with a 
gastrectomy and gastritis.  If all the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


